F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                               MAY 1 2003
                                    TENTH CIRCUIT
                                                                           PATRICK FISHER
                                                                                   Clerk

 ROY J. WHITEHEAD,

          Plaintiff-Appellant,
 v.                                                          No. 03-1030
 JEB E. BUSH, Florida Governor; DON                     (D.C. No. 02-Z-2167)
 HUNTER, Collier County Sheriff; BILL                      (D. Colorado)
 OWENS, Colorado Governor; JOHN
 DOE,

          Defendants-Appellees.


                                 ORDER AND JUDGMENT*


Before KELLY, BRISCOE and LUCERO, Circuit Judges.



      After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of this

appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore ordered

submitted without oral argument.




      *
        This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff Roy J. Whitehead, a state prisoner appearing pro se, appeals the district

court's dismissal of his complaint filed pursuant to 42 U.S.C. § 1983. We affirm.

       Whitehead filed his § 1983 action on November 19, 2002, alleging violation of his

constitutional rights. He sought vacation of his criminal convictions in Colorado and

Florida, dismissal of a civil commitment proceeding in Florida, removal of a computer

chip that had been implanted in him without his permission, and destruction of all

information gathered by the computer chip, as well as money damages. The district court

found that, to the extent Whitehead sought vacation of his criminal convictions, his sole

federal remedy was a 28 U.S.C. § 2254 habeas action. Construing the habeas claims

liberally, the court found that Whitehead failed to allege that he had exhausted his state

remedies. The court further found that his claims for damages challenging the validity of

his criminal convictions were barred by Heck v. Humphrey, 512 U.S. 477 (1994).

Whitehead's claims with regard to the computer chip were dismissed as legally frivolous.

Pursuant to Younger v. Harris, 401 U.S. 37, 44 (1971), the court abstained from

exercising jurisdiction over whatever claims Whitehead was asserting as to the civil

commitment proceedings in Florida.

       We AFFIRM the district court's dismissal of Whitehead's § 1983 complaint for

substantially the same reasons as stated in the court's order filed December 27, 2002.

Whitehead's motion to proceed in forma pauperis on appeal is DENIED and the unpaid

balance of the filing fee is due immediately. Whitehead's motion for default judgment is


                                              2
DENIED. The mandate shall issue forthwith.

                                      Entered for the Court

                                      Mary Beck Briscoe
                                      Circuit Judge




                                         3